Citation Nr: 0903120	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  07-14 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a colon disorder.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Louis, Missouri.  The veteran requested a 
personal hearing before the Board on his May 2007 substantive 
appeal; however, he withdrew such request by letter dated in 
February 2008.  See 38 C.F.R. § 20.702(e) (2008).

The veteran claimed entitlement to service connection for a 
"back problem" on his VA Form 21-526 received in February 
2006.  The RO adjudicated the issue of entitlement to service 
connection for a low back disorder in September 2006.  
Despite medical evidence of cervical spine problems, the RO 
did not adjudicate the issue of service connection for an 
upper back (cervical) disorder.  In light of the veteran's 
generic claim in February 2006 and the fact that the issue of 
entitlement to service connection for a cervical spine 
disorder is not on appeal before the Board, the Board REFERS 
this issue to the RO for development and consideration.  


FINDINGS OF FACT

1.  The competent evidence of record fails to show that the 
veteran has a right hearing loss disability for VA 
compensation purposes.

2.  Left ear hearing loss did not manifest during the 
veteran's active duty or within one year of discharge from 
service; any current left ear hearing loss is not related to 
service.

3.  The competent evidence fails to demonstrate that tinnitus 
is related to the veteran's active duty service.

4.  The competent evidence fails to demonstrate that a 
chronic low back disorder, including degenerative joint 
disease, manifested during service or within year service; 
there is nothing to indicate that a low back disorder is 
otherwise related to the veteran's active duty service.

5.  The competent evidence fails to demonstrate that a 
chronic colon disorder, including Crohn's disease, manifested 
during service or is otherwise related to the veteran's 
active duty service.

6.  The competent evidence does not establish that the 
veteran engaged in combat with the enemy.

7.  There is no competent evidence of record corroborating 
the veteran's claimed in-service stressors.

8.  The veteran does not have PTSD as the result of a 
verified stressor from service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008). 

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).

3.  A low back disorder was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008). 

4.  A colon disorder was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).

5.  PTSD was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A March 2006 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a March 2006 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, the March 2006 letter advised the veteran what 
information and evidence was needed to substantiate the 
claims decided herein.  This letter also requested that he 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The Board observes that the March 2006 letter was sent to the 
veteran prior to the September 2006 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The veteran was not provided notice in accordance 
with Dingess.  Nevertheless, the Board finds this error to be 
nonprejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the Board has 
concluded that a preponderance of the evidence is against 
these claims.  Any questions as to the appropriate disability 
rating or effective date to be assigned have therefore been 
rendered moot, and the absence of notice on these two 
elements of a service connection claim should not prevent a 
Board decision.  

As a final note, the Board observes that attempts to obtain 
the veteran's service treatment and personnel records have 
been unsuccessful.  There is also evidence that attempts to 
reconstruct the veteran's service records would be 
unsuccessful.  See NA Form 10355 completed by veteran and 
received March 27, 2006; Response from the National Personnel 
Records Center (NPRC) received July 28, 2006 (noting that the 
type of information requested [201 personnel information] 
cannot be reconstructed).  Where a veteran's service records 
have been destroyed or lost, the Board is under a duty to 
advise the claimant to obtain other forms of evidence, such 
as lay testimony, to support his claim.  See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

In the present case, a July 2006 letter notified the veteran 
that attempts to locate his service treatment and personnel 
records were unsuccessful.  Similarly, the aforementioned 
March 2006 letter told the veteran that his records were 
likely destroyed in a fire at the NPRC in 1973.  This letter 
also informed him that he might submit lay evidence, such as 
"statements from persons who knew you when you were in 
service."  

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c) (2008).  VA has a heightened 
obligation to assist the veteran in the development of his 
claim and to provide reasons or bases for any adverse 
decision rendered without fire-related records.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. 
Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service treatment 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  

As discussed above, the record demonstrates that the veteran 
was afforded an opportunity to complete an NA Form-13055 
(Request for Information Needed to Reconstruct Medical Data) 
with respect to his underlying claims.  He was, however, 
unable to provide any specific information regarding in-
service treatment for his claimed disabilities.  He also has 
not submitted any lay evidence, other than his own lay 
statements, which might support his claims for service 
connection.  All relevant VA and non-VA treatment records 
identified by the veteran have been associated with the 
claims file.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claims.  

The veteran was provided a VA examination for the purpose of 
evaluating the nature and etiology of his claimed hearing 
loss and tinnitus.  No VA examinations were provided, 
however, with respect to any of his remaining service 
connection claims on appeal.  Regardless, the evidence of 
record does not warrant any additional examination(s) because 
there is competent medical evidence to decide these issues.  
See 38 C.F.R. § 3.159(c)(4).  The Board notes that VA has a 
duty to provide a VA examination when the record lacks 
evidence to decide the veteran's claim and there is evidence 
of (1) a current disability, (2) an in-service event, injury, 
or disease, and (3) some indication that the claimed 
disability may be associated with the established event, 
injury, or disease.  Id.; see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

With respect to the veteran's claimed low back disorder, 
there is nothing of record other than the veteran's own lay 
statements, which are not competent evidence of a nexus, that 
indicates a current low back disorder is related to an in-
service event, injury, or disease.  Moreover, as discussed in 
more detail below, the veteran has not asserted any specific 
in-service injury or incident which resulted in a current low 
back disorder, diagnosed decades post-service.  Under these 
circumstances, the veteran has failed to meet both the second 
and third elements of McLendon.  As such, an examination is 
not warranted.  Id.

Similarly, there is no competent evidence of record which 
suggests that the veteran had colon problems, including 
Crohn's disease, during service or shortly thereafter.  The 
veteran has not presented any competent lay or medical 
evidence which might indicate that his current colon problems 
have their origin in service.  As for the veteran's claimed 
PTSD, he has not presented sufficient evidence to verify his 
claimed PTSD stressors.  Thus, any issue as to whether those 
stressors are related to any current diagnosis of PTSD is 
moot, and a VA examination to provide this opinion is not 
necessary.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A. Bilateral Hearing Loss and Tinnitus

The veteran asserts that service connection is warranted for 
bilateral hearing loss and tinnitus as due to acoustic trauma 
during service.  The veteran noted on his February 2006 claim 
for compensation that he was trained in artillery during 
service and that he has not had any loud noise exposure since 
military service.  Service connection for hearing loss and 
tinnitus was denied by RO rating decision dated in September 
2006.  The veteran appealed this decision.  After careful 
consideration, the Board finds that the preponderance of the 
competent evidence is against awarding service connection for 
bilateral hearing loss and tinnitus.  

The veteran's service records reflect that his primary 
assignment during service was with a field artillery 
battalion.  Absent any evidence to refute the veteran's own 
lay statements, the Board finds that there is nothing of 
record which lays doubt to the credibility of his accounts of 
in-service acoustic trauma.  Thus, acoustic trauma from 
artillery during service is conceded.  However, acoustic 
trauma sustained in service, in and of itself, is not 
considered a disability for VA purposes; i.e. warranting 
service connection or compensation.  

As discussed above, the veteran's service treatment records 
are unavailable for review.  Moreover, none of the competent 
evidence of record, including the veteran's own lay 
statements, suggests that he has experienced chronic tinnitus 
since service.  See, e.g., September 2006 VA Examination 
Report (veteran did not report that tinnitus began during 
service).  See also Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002) (veteran is competent to present evidence of 
continuity of symptomatology).  Under these circumstances, 
the critical question is therefore whether the veteran has a 
current hearing loss disability and/or tinnitus that is 
etiologically related to service.  See 38 C.F.R. § 3.303(a), 
(b), and (d).

Post-service treatment records reflect that the veteran was 
evaluated by a private physician, Dr. Maslan, in November 
2004 for complaints of tinnitus.  Dr. Maslan's treatment 
report indicates that the veteran reported a three-to-four 
month history of pounding bilateral tinnitus; any change in 
hearing was denied.  The veteran underwent audiological 
testing, which is available in chart format in the claims 
file.  While the Board may not interpret the data provided in 
this November 2004 audiological chart, it notes that Dr. 
Maslan indicated that the audiogram was essentially 
unremarkable, but that mild high frequency sensorineural 
hearing loss was shown bilaterally.  See Kelly v. Brown, 7 
Vet. App. 471 (1995).  The final impression provided was 
"pulsatile tinnitus."

The veteran submitted to VA examination in September 2006.  
At such time, he reported tinnitus, but could not recall a 
specific incident that triggered his tinnitus.  The veteran 
indicated that he first noticed tinnitus in the 1970s, though 
he could not be certain that it did not exist earlier than 
this.  The veteran did not indicate that his tinnitus began 
during service.  The veteran underwent audiological testing 
at this September 2006 examination.  Pure tone thresholds for 
the veteran's hearing were recorded as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
20
25
35
LEFT
5
10
10
20
35

Maryland CNC speech recognition test scores were reported as 
94 percent and 92 percent for the right and left ear, 
respectively.  

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385 (2008), which provides that impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet App 
155 (1993).

It is clear from the above audiogram results that the 
veteran's right ear pure tone thresholds do not meet the 
criteria for a current right ear hearing loss disability for 
VA benefit purposes.  See 38 C.F.R. § 3.385.  Similarly, 
there is no competent medical evidence of a Maryland CNC 
speech recognition score that demonstrates a current right 
ear hearing loss disability for VA benefit purposes.  Id.  To 
prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  

The Board is sympathetic to the veteran's own statements that 
he suffers from right ear hearing loss as a result of his 
military noise exposure.  However, VA has interpreted the 
term "disability" under 38 U.S.C.A. § 1110 to mean 
something more specific for claims based on hearing loss.  
Furthermore, the Court has upheld this refinement of the 
term.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) 
(VA's interpretation of a hearing disability as expressed in 
the explanatory statement of § 3.385 is reasonable).  The 
veteran as a lay person is not competent to provide evidence 
regarding the clinical status of his current hearing 
capability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the Board must rely upon the objective results 
of an authorized audiological examination under 38 C.F.R. 
§ 3.385 to determine whether the veteran has right ear 
hearing loss that qualifies as a current disability.  See 
Colvin v. Derwinski, 1 Vet. App. 174, 175 (1991).  

Other than the veteran's contentions, the record contains no 
competent evidence of a current diagnosis of a right ear 
hearing loss disability.  The Board acknowledges Dr. Maslan's 
audiological report which notes that the veteran has "mild" 
high frequency sensorineural hearing loss.  Such evidence, 
however, is not sufficient to establish a right ear hearing 
loss disability for VA compensation purposes.  In this 
regard, the Board does not deny that the competent evidence 
of record establishes that the veteran has mild high 
frequency hearing loss in his right ear.  See Hensley, 5 Vet. 
App. at 157 (the threshold for normal hearing is from 0 to 20 
decibels, and that threshold levels of above 20 decibels 
indicate at least some degree of hearing loss).  However, the 
private and VA audiological evidence of record fails to 
establish that this hearing loss rises to the level of a 
disability for VA compensation purposes.  Palczewski, supra; 
38 C.F.R. § 3.385.  As the preponderance of the evidence is 
against a finding that the veteran has a right ear hearing 
loss disability for VA purposes, the veteran's claim for 
service connection for right ear hearing loss must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  

Turning to the veteran's left ear, the September 2006 VA 
examination report contains a speech recognition score of 92 
percent, which is sufficient to demonstrate a left ear 
hearing loss disability.  See 38 C.F.R. § 3.385.  
Nevertheless, service connection is not warranted for this 
disability, nor is it warranted for any claimed bilateral 
tinnitus.  

The September 2006 VA examiner noted that the veteran's 
audiogram reflects mild hearing loss more than fifty years 
after separation from service.  Although the only sources of 
high risk noise were service-related, it was the examiner's 
opinion that age factors alone would give rise to a mild drop 
in the 4000 Hertz frequency range, as shown in the veteran's 
audiogram.  Under these circumstances, the clinical data did 
not support a finding that any current hearing loss was 
related to military noise exposure.  Similarly, the September 
2006 VA examiner opined that the veteran's claimed tinnitus 
is more likely than not unrelated to his military service.  
In this regard, the veteran did not report any tinnitus 
during service or for many years after service.  Such 
evidence, in the examiner's opinion, supported a negative 
nexus opinion.  

In light of the careful consideration of all the relevant 
evidence, as demonstrated by the rationale provided with the 
above etiological opinions, the Board will afford the 
September 2006 examination report considerable probative 
weight as an expert medical opinion specifically addressing 
the issue of nexus between the veteran's left ear hearing 
loss and bilateral tinnitus and his military service.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993); Nieves-
Rodriguez v. Peake, No. 06-0312 (U.S. Vet. App. Dec. 1, 
2008).

In addition to the negative VA nexus opinions, the Board 
observes that the more than fifty year lapse in time between 
the veteran's active service and the first competent evidence 
of tinnitus and left ear hearing loss weighs against the 
veteran's claims.  The Board may, and will, consider in its 
assessment of a service connection claim the passage of a 
lengthy period of time wherein the veteran has not complained 
of the maladies at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Additionally, with regards to the veteran's tinnitus, Dr. 
Maslan indicated that the veteran's tinnitus was "pulsatile 
tinnitus."  According to Dorland's Illustrated Medical 
Dictionary, "pulsatile tinnitus" is "vibratory tinnitus in 
which the sound is rhythmic and synchronous with the 
heartbeat."  See Dorland's Illustrated Medical Dictionary, 
1914 (30th ed. 2003).  Such definition suggests that the 
veteran's tinnitus may be vascular in nature, rather than 
noise-induced. 

Finally, the Board has considered the veteran's lay 
assertions that his tinnitus and left ear hearing loss are 
related to military service.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006) (Board must address veteran's lay 
assertions).  However, any such lay contention cannot be 
considered competent evidence sufficient to establish a nexus 
between a current disability and service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In sum, no probative competent evidence exists of a 
relationship between the veteran's currently diagnosed 
bilateral tinnitus and/or left ear hearing loss and any 
acoustic trauma incurred during service.  Rather, the 
competent evidence of record, particularly the veteran's lay 
statements regarding the lack of in-service hearing problems, 
the lapse in time between service and the first documented 
complaints, and the September 2006 VA medical opinion, 
preponderates strongly against a finding that the veteran has 
bilateral tinnitus or left ear hearing loss that is related 
to service or any incident thereof.  Accordingly service 
connection for bilateral tinnitus and left ear hearing loss 
must also be denied.  38 U.S.C.A. § 1110, 5107(b); Gilbert, 
supra; 38 C.F.R. § 3.303.

C. Low Back Disorder

The veteran claimed entitlement to service connection for a 
low back disorder on his claim for compensation received in 
February 2006.  His VA Form 21-526 indicates that this 
disability began in 1996.  The record, unfortunately, does 
not contain any details or explanation from the veteran as to 
how this disability relates to his active duty military 
service.  

As noted above, the veteran's service treatment records are 
unavailable for review due to a 1973 fire at the NPRC.  
However, based on the veteran's statements as to the onset of 
this disability, it does not appear that he sought treatment 
for any back problems during service.  While not fatal to his 
claim for service connection, the Board observes that the 
lack of any competent lay or medical evidence of an in-
service event or back injury, or complaints of back problems 
during service, weighs heavily against his current appeal.  

Post-service treatment records show complaints of low back 
pain as early as 2000.  See Dr. Szeto Treatment record dated 
July 31, 2000.  No specific injury is noted, and there is no 
mention of previous injury or complaints, including those 
dating back to military service.  The veteran underwent 
decompressive surgery in 2004 after radiographic testing 
revealed degenerative changes in the lumbar spine and spinal 
stenosis at L2-3.  See MRI Report dated June 18, 2004; 
Radiographic Reports dated September 28, 2004.  There is no 
competent evidence of degenerative changes prior to 2004; 
thus, service connection on a presumptive basis is not 
warranted.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008) (certain chronic disabilities, 
such as degenerative joint disease, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service).  

The Board finds the significant fifty year lapse in time 
between the veteran's active service and the first diagnosis 
of a chronic low back disorder also weighs against his 
claim.  See Maxson, supra; see also Forshey, supra.  Finally, 
the lack of any competent medical opinion linking the 
veteran's current low back problems to his military service 
weighs against awarding service connection.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  The only etiological evidence of 
record is the veteran's own assertion that his low back 
disorder is related to military service.  This determination, 
however, is not a matter for an individual without medical 
expertise.  See Espiritu, supra.  Thus, while the Board has 
considered the veteran's lay assertions, they cannot 
constitute competent evidence of a nexus between the 
veteran's current disability and service.  

Thus, with consideration of the length of time following 
service prior to competent evidence of a low back disorder 
and the absence of any medical opinion suggesting a causal 
link to the veteran's service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a low back disorder.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

D. Colon Disorder

The veteran claims entitlement to service connection for a 
colon disorder.  According to his February 2006 claim for 
compensation, this disorder had its onset during service (in 
1951).  However, pertinent to this claim, the veteran has not 
provided any specific details as to how or when it began, nor 
has he described any events and/or symptoms he experienced 
during service which lead him to believe that his current 
colon disorder, Crohn's disease, first manifested during 
active duty service.  

Unfortunately, the veteran's service treatment records are 
unavailable for review.  As previously discussed, there is 
evidence that they were likely destroyed in a 1973 fire at 
the NPRC.  Nevertheless, the veteran has indicated that his 
current chronic colon disorder, Crohn's disease, began during 
service.  However, the veteran, as a layperson, is not 
competent to provide evidence of a disability.  Espiritu, 
supra.   He is competent to describe gastrointestinal 
symptoms he may have experienced during service; however, he 
has not done so in the present case.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (the veteran as a lay person is 
competent to report information of which he has personal 
knowledge, i.e., information that he can gather through his 
senses).  

The Board notes that the lack of any lay evidence or 
explanation of what colon/gastrointestinal problems the 
veteran experienced during service weighs heavily against his 
current claim.  Nevertheless, the lack of evidence of 
problems during service is not fatal to the veteran's claim.  
As noted above, service connection may also be warranted if 
the competent evidence establishes that any current colon 
disorder diagnosed after discharge was incurred in service or 
is related to an in-service event or injury.  38 C.F.R. § 
3.303(d).

The first evidence of colon problems in the contemporaneous 
record is a March 1991 private treatment record.  This 
treatment record notes that the veteran has a history of 
Crohn's disease; the veteran reported undergoing bowel 
resections (presumably related to this disease) in 1970 and 
1985.  See Dr. Daniels Treatment Record dated March 28, 1991.  
Also of record is a private treatment record which indicates 
that the veteran's Crohn's disease dates back to 1983.  

Even accepting 1970 as the earliest evidence of colon 
problems post-service, the Board observes that this is still 
nearly twenty-years after the veteran's separation from 
service.  In its assessment of service connection, the Board 
will consider the passage of a lengthy period of time wherein 
the veteran has not complained of the maladies at issue to 
weigh against the current claim on appeal.  See Maxson, 
supra; see also Forshey, supra.  

The Board has carefully reviewed all of the evidence of 
record.  However, none of the competent post-service evidence 
provides any information regarding the etiology of the 
veteran's claimed disease.  While an accurate determination 
of etiology is not a condition precedent to granting service 
connection, nor is definite etiology or obvious etiology, 
there must at least be a sufficiently definitive opinion on 
etiology to rise above the level of pure equivocality for the 
Board to consider granting service connection.  See Alemany, 
supra; Winsett, supra.  In the present case, the only 
etiological evidence of record is the veteran's own assertion 
that his colon disorder is related to military service.  This 
determination, however, is not a matter for an individual 
without medical expertise.  See Espiritu, supra.  Thus, while 
the Board has considered the veteran's lay assertions, they 
cannot constitute competent evidence of a nexus between the 
veteran's current disability and service.  

Thus, with consideration of the length of time following 
service prior to competent evidence of a colon disorder and 
the absence of any medical opinion suggesting a causal link 
to the veteran's service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a colon disorder.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

E. PTSD

The veteran contends that, while serving in Korea, he 
experienced a traumatic event which has bothered him ever 
since.  Specifically, the veteran alleges that he took a nap 
in his tent every day following lunch while stationed in 
South Korea.  One day, however, he did not return to his tent 
for a nap.  On that particular day his tent was hit by enemy 
fire to a degree that would likely have killed the veteran.  
See Stressor Statement received March 27, 2006.  This event, 
combined with the general trauma of serving in Korea, 
resulted in his current diagnosis of PTSD.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f) (2008).  
With regard to the second PTSD element as set forth in 
38 C.F.R. § 3.304(f), evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002);  38 C.F.R. § 3.303(d).

An October 2007 VA psychiatry record indicates that the 
veteran has been diagnosed with chronic PTSD, mild, combat-
related.  As this is indicated as an Axis I diagnosis, the 
Board concludes that the record reflects a current diagnosis 
of PTSD based on DSM-IV criteria.  Moreover, this diagnosis 
appears to be based on general trauma from serving in Korea.  

The Board observes that the veteran has never asserted that 
that he should be afforded status as a combat veteran.  
Nevertheless, the Board has reviewed the veteran's only 
available service record, his DD-214.  Acknowledging that the 
veteran served with a field artillery unit, the Board notes 
the lack of any decoration or award signifying combat.  
However, such evidence alone, is in sufficient upon which to 
conclude that the veteran did not engage in combat with the 
enemy.  See Daye v. Nicholson, 20 Vet. App. 512, 517 (2006) 
(while receipt of a Purple Heart or a Combat Action Ribbon 
would confirm engagement in combat, the absence of such 
awards does not preclude the veteran as having been in combat 
because an artilleryman would not have been eligible to 
receive the Combat Infantry Badge or Combat Medical Badge as 
only soldiers with an infantry Military Occupational 
Specialty and assigned to an infantry or special forces unit 
would be eligible).  However, as noted above, the veteran has 
not expressly asserted that he engaged in combat with the 
enemy.  Thus, with consideration of the veteran's lack of lay 
contentions of combat and the absence of any objective 
indication of combat, the Board concludes that the evidence 
of record does not support the conclusion that the veteran 
should be afforded the combat presumption.  

The Board notes that service connection for PTSD in the case 
of a non-combat veteran may not be based on general trauma of 
service.  In this regard, because the veteran must provide 
credible supporting evidence of the occurrence of his claimed 
in-service stressor(s) he must provide details regarding a 
specific stressor event(s).  See 38 C.F.R. § 3.304(f) (for 
non-combat veteran's lay testimony alone will not be enough 
to establish the occurrence of his alleged stressors).  See 
also Moreau v. Brown, 9 Vet. App. 389, 395 (1996); West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

As previously mentioned, the veteran has provided few details 
regarding his stressful experiences in Korea.  While he 
described in some detail the incident which occurred at his 
camp, he has been unable to provide VA with a more specific 
date with which to verify this enemy fire attack.  The VA 
Form 21-0781 submitted by the veteran clearly states that he 
should provide "at least a 60-day range" for any events 
identified; the veteran indicates that the attack occurred 
sometime in 1951 or 1952.  Without a more specific window of 
time, VA has no duty to request verification from the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
(formerly U.S. Armed Services Center for Unit Records 
Research (CURR)).  

The Board is sympathetic to the veteran's statements and 
testimony regarding his experiences in Korea and their impact 
on his life.  It has carefully considered his statements 
regarding his claimed stressors and ensured that all avenues 
of verification have been exhausted.  However unfortunate, 
though, the Board cannot grant service connection for PTSD 
without credible, supporting evidence of specific stressful 
experiences in Korea and/or service.  The Board is satisfied 
that VA has assisted the veteran in every way possible at 
this time.  Without more specific information regarding his 
claimed incident, verification is impossible.  Therefore, 
inasmuch as VA is unable to confirm that any of the veteran's 
alleged stressors actually took place, he is unable to meet 
one of the criteria necessary in order to establish 
entitlement to service connection for PTSD.  The Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  As such, that doctrine is not 
applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a colon disorder is 
denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


